I bring fraternal greetings from His Excellency Mr. John Pombe Joseph Magufuli, President of the United Republic of Tanzania, who, although he so much wished to personally attend this very important gathering, was not able to do so due to other exigencies at home. He therefore asked me to represent him and deliver this statement on his behalf.
In that respect, I would like first of all to congratulate you, Mr. President, on your well-deserved election as President of the General Assembly at its seventy-fourth session. I would like to assure you that you can count on the full support and cooperation of the Government and people of the United Republic of Tanzania as you discharge your responsibilities. I also want to pay a glowing tribute to your predecessor, Ms. Maria Fernanda Espinosa Garces — first for being only the fourth woman in the history of the United Nations to hold such a prestigious position, and secondly for the efforts, commitment and effective leadership that she demonstrated during her tenure.
The theme of this year’s Assembly session is “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”. Needless to say, it is very appropriate and timely. It is appropriate because, as we are all aware, four years ago, in September 2015, the Assembly adopted the Sustainable Development Goals (SDGs) and the 2030 Agenda for Sustainable Development, which integrates three key dimensions of sustainable development — economic development, social inclusion and environmental sustainability. Coincidentally, in November of that same year, Mr. John Pombe Joseph Magufuli assumed the presidency of the United Republic of Tanzania. The new Administration brought new strengths, thoughts and zeal to the work of the economic transformation needed to improve the welfare of the people of the United Republic of Tanzania, especially vulnerable groups.
The Administration’s main agenda is eradicating corruption, instituting ethics and discipline in public service and increasing tax collection as a strategy for achieving quick socioeconomic growth. Its efforts are also aimed at improving the quality of education in the country, eradicating poverty and tackling unemployment. I am pleased to inform the Assembly that over the past four years, the Government has been able to live up to its promises by delivering for its citizens in many ways. In July we presented a voluntary national review of our SDG progress at the High-level Political Forum on Sustainable Development, convened under the auspices of the Economic and Social Council, highlighting our achievements in the implementation of the SDGs in both mainland Tanzania and Zanzibar.
Our Government, in the understanding that good governance is critical to eradicating poverty and achieving socioeconomic development, has taken bold measures to fight corruption at all levels, including by establishing a corruption and economic crimes division in the High Court of Tanzania. We have also taken measures to prevent wasteful Government expenditures, including by improving the management of fiscal and financial discipline and ensuring accountability and transparency in the Government. In addition, over the past four years the Government has been implementing various reforms. In 2017, for example, to ensure the proper management of natural wealth and resources, it enacted laws on natural wealth and resources and on contracts for such resources. That legislation is inspired by and premised on resolution 1803 (XVII) of 1962, on permanent sovereignty over natural resources, and on the Charter of Economic Rights and Duties of States, adopted in 1974 in resolution 3281 (XXIX).
Those reforms, among other things, have helped to increase Government revenue collection from an average of TSh850 billion per month to TSh1.3 trillion per month. Thanks to the new mining law, revenues from the mining sector have also increased exponentially, from TSh191 billion in the 2016-2017 financial year to TSh335.18 billion in the 2018-2019 financial year. As a result, the Government has been able to increase its development budget allocation to 40 per cent, as compared to 25 per cent in 2015. Consequently, we have been able to implement strategic economic infrastructure projects, improve social services to our citizens in terms of education, health, water and sanitation and increase the availability of electricity.
Since December 2015, the Government has embarked on providing free education in public primary and secondary schools. Through that initiative, pupils’ enrolment in primary schools has increased by 35.2 per cent, providing access to basic education for children from extremely poor households and those living with disabilities. The Government allocates about TSh23.865 billion every month to implement the programme. Since 2017, the Government has employed 18,181 new primary and secondary schoolteachers in order to improve the quality of education and reduce pupil-teacher ratios. It has also built new school infrastructure and provided educational equipment and materials. At the tertiary level, the number of students who benefited from higher-education student loans has also gone up, from 98,300 in 2015 to 122,663 in 2019, as a result of a budget increase from TSh365 billion in 2015 to TSh455 billion in 2019.
With regard to the health sector, it is gratifying to note that one of this year’s main themes of discussion of the General Assembly is universal health coverage. Through its two major public health prepaid schemes — the community health and national health insurance funds — the Government increased the number of beneficiaries from 20 per cent of the population in 2015 to 33 per cent in March of this year. In addition, as of March, 352 health facilities — 304 new health centres, nine hospitals and 39 dispensaries — had either been constructed or rehabilitated countrywide since December 2015, bringing the total number of health centres in the country to 696. Furthermore, the Government is building 67 new district hospitals. We have reformed procurement and logistical processes for medical supplies and thereby increased the supply of medicines in our health facilities, so that the availability of 312 essential medicines in the country is now at 79 per cent.
With regard to the energy sector, the Government of the United Republic of Tanzania has embarked on a major programme of rural electrification through which 5,109 villages have been supplied with electricity since December 2015, bringing the number of our villages with electricity to 7,127 out of a total of 12,259. As a result, 67 per cent of the population now has access to electricity, as compared to less than 50 per cent in 2015. In order to guarantee affordable and reliable energy, the Government is implementing several power-generation projects, including the Nyerere hydropower project, which, when completed, will produce 2,115 megawatts, more than the amount of electricity that Tanzania currently produces in total.
With regard to water supplies, about 71 per cent of the population now have access to clean and safe water, as compared with 56 per cent in 2015. In addition, new water projects are being implemented across the country at an estimated cost of TSh1.666 trillion, which is equivalent to around $650 million. With regard to transport infrastructure, since December 2015, the Government has constructed more than 2,000 kilometres of tarmac roads and expanded its major airports in Dar es Salaam, Zanzibar, Mtwara and Tanga. In August we inaugurated the new terminal 3 at the Julius Nyerere International Airport in Dar es Salaam. The expansion or upgrading of other airports in the country, including terminal 3 at the Abeid Amani Karume International
Airport in Zanzibar, is still ongoing. In addition, the construction of 722 kilometres of two phases of standard-gauge railway for our central corridor is progressing well and is expected to be completed in 2021 at an estimated cost of $3 billion.
Climate change and environmental conservation are a priority of the Government of the United Republic of Tanzania, 38.12 per cent of whose total land is designated as protected. That includes national parks, game reserves and natural protected forests. In that regard, this year the Government established four more national parks, increasing the total number of national parks to 24 in order to protect our ecosystems, forests, biodiversity and land as part of our environmental conservation. In addition, in June we banned the use of plastic bags in the country and have continued to reduce our use of fuel-oil and diesel-propelled electricity, which now accounts for only 5.6 per cent of our electricity. Furthermore, in order to reduce the impact of climate change, the United Republic of Tanzania is investing in renewable energy. However, our efforts have been constrained by the high cost of renewable energy technologies. We therefore urge the international community to collaborate in order to make renewable energy technologies accessible and affordable.
The Government of the United Republic of Tanzania remains committed to promoting democracy, good governance, human rights and the rule of law. Indeed, those democratic principles are guaranteed in our Constitution. As I speak, there are 21 registered political parties operating freely in the country, and some are represented in Parliament. In the case of Zanzibar, three opposition party leaders are in Government and one of them is here with us today. The United Republic of Tanzania also has a vibrant and diversified media representing different expressions of opinion, as evidenced by our 152 registered radio stations, only three of which are State-owned. In addition, Tanzania has 34 television stations, only two of which are State-owned, and we have also granted 172 newspaper licences. In order to improve the investment and business climate in Tanzania, beginning on 1 July of this year the Government started implementing a blueprint for regulatory reforms to improve the business environment. Through our fiscal policies, we have abolished more than 154 taxes, and we are convinced that efforts such as these will propel our country towards achievement of the Sustainable Development Goals.
We are unfortunately witnessing an increasing trend within the international system towards unilateralism. In that regard, the United Republic of Tanzania once again reiterates its commitment to multilateralism and calls on all members to embrace multilateralism, not only in order to eradicate poverty, improve the quality of education, combat climate change and achieve inclusion, but also to maintain international peace and security and achieve a just and better world.
In August, at the thirty-ninth Summit of Heads of State and Government of the Southern African Development Community (SADC), held in Dar es Salaam, the United Republic of Tanzania assumed the SADC chairmanship. Among other things, the Summit adopted the theme of our chairmanship, which is “A conducive environment for inclusive and sustainable industrial development, increased intra-regional trade and job creation”. The theme is premised on the fact that although the SADC region and the African continent in general are not poor, they have been compelled to be poor — despite being rich in terms of farmland, with 30 per cent of the world’s arable acreage, and possessing 30 per cent of the world’s known mineral resources, a population of about 1.3 billion people, a wide diversity of wildlife, ecozones and plant species that are extremely important, livestock and marine ecosystems, and hydrocarbon and mineral resources. Africa has continued to be a source of raw materials for other countries and a destination for manufactured goods and services from other countries. Ironically, Africa produces what it does not consume and consumes what it does not produce. That must change.
In that regard, Africa must vigorously pursue a path of industrialization, which will also create jobs for our young people, who constitute 60 per cent of the continent’s population. I appeal to the international community to provide African countries with fair and better terms of trade. That will enable our countries to participate in the global value chain and increase the purchasing power of our people.
The Government of the United Republic of Tanzania, as Chair of SADC, would like to urge the international community to call for lifting the unilateral sanctions imposed on Zimbabwe. For far too long, Zimbabwe has been under sanctions that have negatively affected its people, especially vulnerable groups such as women, the elderly and children. Those sanctions have also negatively affected other countries in Southern Africa and should now be unconditionally removed.
This year, the United Nations celebrates its seventy-fourth anniversary. Article 1 of the Charter of the United Nations stipulates that the purpose of the United Nations is to maintain international peace and security. In that respect, it goes without saying that since its inception in 1945, the United Nations has recorded some important milestones, but some challenges still remain. In that respect, I wish to bring up the Democratic Republic of Congo, which has been mired in a conflict situation that has persisted despite various efforts for so long. In that regard, the United Republic of Tanzania believes that support to the Democratic Republic of the Congo must be genuine and aimed at addressing the challenges facing the country comprehensively and holistically, with a view to helping it attain durable peace, stability and prosperity. To that end, we pledge to work together with the United Nations and other members of the international community to restore peace and stability in the Democratic Republic of the Congo and turn it into an exporter of peace and shared prosperity.
In conclusion, I would like once again to reiterate our support to the United Nations and the ongoing reforms to make the Organization more relevant and representative of the global community.
